Citation Nr: 9922948	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-27 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for claimed low back 
strain.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is currently not shown to have impaired 
hearing which is considered to be a disability for VA 
compensation purposes.  



CONCLUSION OF LAW

The claim of service connection for defective hearing must be 
denied by operation of law.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.385 (1998).  

(The issue of entitlement to service connection for a back 
condition is discussed in the Remand portion of this 
document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim with regard 
to the issue of service connection for hearing loss need not 
be addressed.  The concept of a well-grounded claim applies 
to the character of the evidence presented by a claimant.  
For purposes of this decision, there is no dispute as to the 
evidence, but only to the law and its meaning; the concept of 
well grounded is not applicable.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The report of an audiometric examination performed as part of 
a VA examination in October 1996 recorded pure tone air 
conduction thresholds as 5, 10, 10, 15 and 15 in the right 
ear, and 5, 5, 15, 5 and 15 in the left ear, at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.  A speech 
discrimination score of 100 percent was also recorded for 
both ears.  The examiner noted that the veteran demonstrated 
normal hearing across the frequency range, bilaterally.  

Where the law, and not the evidence is dispositive, a claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, supra.  
Consequently, the veteran's claim for service connection for 
defective hearing must be denied by operation of law.  


ORDER

The claim of service connection for defective hearing is 
denied.  



REMAND

The veteran contends that she suffers from low back 
disability due to an injury which was incurred in service.  
She testified at a hearing at the RO in February 1998 that 
she initially began to experience back problems while in boot 
camp due to lifting backpacks and walking over hills.  She 
stated that her back problem then got worse by lifting boxes 
in the computer room.  According to the veteran, she went on 
sick call every other week while she was in the service due 
to constant back pain.  She further testified that, after she 
was discharged from service, she sought treatment for back 
pain in the emergency room at Moncrief Hospital at Fort 
Jackson.  Copies of these records are not associated with the 
claims folder.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

As noted hereinabove, the evidence currently associated with 
the claims file, specifically, the veteran's testimony at the 
hearing conducted in February 1998, indicates that the 
veteran received treatment for her back pain in relative 
proximity to her discharge from service at Moncrief Hospital.  
Hence, additional steps should be taken to attempt to obtain 
complete medical records.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated her for a 
back condition since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder, including records from Moncrief 
Hospital.  The veteran also should be 
asked to submit any other medical 
evidence which tends to support her 
assertion that she suffers from current 
low back disability due to disease or 
injury which was incurred in or 
aggravated by service.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then she 
and her representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







